Citation Nr: 1047530	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  04-34 464	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to service connection for angina and cardiac 
arrhythmia.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for hepatitis, to include 
hepatitis B and hepatitis C with cirrhosis of the liver.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from January 1974 
to January 1977.

These matters arise to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied an application to reopen claims for service 
connection for hepatitis and hypertension (see claims files, Vol 
1).  In February 2004, the RO reopened the claims 
(recharacterized as service connection for hepatitis C and 
hypertension), but denied them on the merits.  In November 2008, 
the Board remanded the claims (recharacterized as hepatitis C 
with liver cirrhosis and angina, cardiac arrhythmia, and 
hypertension) for development without addressing new and material 
evidence (see claims files, Vol 2).  In May 2010, the Board 
reopened the claims (recharacterized as hepatitis, to include 
hepatitis B, hepatitis C, and liver cirrhosis) and again remanded 
them for development (see claims files, Vol 3).  

Service connection for any hepatic disorder, including hepatitis 
B and hepatitis C, and service connection for hypertension are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A disability manifested by angina or cardiac arrhythmia is not 
shown by the medical evidence of record.  



CONCLUSION OF LAW

Angina and cardiac arrhythmia were not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 
2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, with respect to the claims 
adjudicated, all remand orders have been complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his representative of any 
information and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also inform the claimant of any information and evidence not 
of record that VA will seek to provide and that the claimant is 
expected to provide.  This notice must be provided prior to an 
initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, timely notice was sent to the Veteran in 
October 2003 and August 2004.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, adequate notice was provided in a May 2010 letter, 
followed by issuance of a supplemental statement of the case 
(hereinafter: SSOC).  The claimant has been afforded opportunity 
to participate in his claim and has been allowed time to respond 
to the SSOC.  For these reasons, it is not unfairly prejudicial 
to the claimant for the Board to adjudicate the claim. 

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
clinical records, Social Security Administration (SSA) records, 
and private treatment reports.  A hearing was provided.  The 
claimant was afforded VA medical examinations.  Neither the 
claimant nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Service Connection for Angina and Cardiac Arrhythmia

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2010).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as liver cirrhosis 
or cardiovascular-renal disease, becomes manifest to a degree of 
10 percent within one year from the date of termination of such 
service, such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2010).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

The Service Treatment Reports (STRs) do not mention angina or 
arrhythmia, but do reflect that on September 13, 1974, the 
Veteran was seen for precordial chest pains, at which time a high 
systolic pressure was noted (see claims files, Vol 1).  He 
returned for follow-up blood pressure readings on September 16, 
when his blood pressure was normal. 

A November 1988 Riverside General Hospital note mentions a 
history of heart attack and myocardial infarction in 1978.  The 
report notes that the Veteran had severe chest pains in September 
1988.

A June 1989 SSA document notes coronary angina, among other 
health concerns. 

An April 1991 VA compensation examination report notes 
atherosclerotic heart disease.  During the examination, the 
Veteran reported that he had atrial fibrillation and coronary 
artery disease since age 27 [circa 1978].    

During a May 1993 VA examination, the Veteran stated that he had 
had a heart attack, described as atrial fibrillation, in 1978, 
shortly after service.  He claimed to have been treated for 
hypertension in service and said that while in prison in 1987, he 
had developed chest pain that was diagnosed as angina, following 
which he was placed on medications.  He complained of frequent 
anterior chest pain, two to three times a week that lasted up to 
five minutes.  The cardiovascular examination noted a regular 
rhythm, no heart enlargement, and no murmurs.  His blood pressure 
was 115/68.  The diagnoses were history of angina, hypertension, 
and cardiac arrhythmia.  February 1993 stress tests were 
negative.

In February 2002, the Veteran requested service connection for 
hypertension and for hepatitis B and C.  He also mentioned heart 
problems and angina.   

A July 2002 VA compensation examination report reflects that 
profusion studies had ruled out heart disease (see claims files, 
Vol 1).  The relevant diagnosis was chest pain, not coronary 
disease, probably hypertension with normal profusion scans.  

The Veteran was examined by VA in March 2005.  He complained of 
chest pains since the 1980's; he also noted episodes of atrial 
fibrillation.  The cardiac evaluation noted a regular rate and 
rhythm, and no murmurs, gallops, or rubs.  A September 2003 EKG 
had shown sinus bradycardia; it was otherwise unremarkable.  No 
atrial fibrillation was found on examination and the examiner 
commented that it was currently resolved.  Chest pain of unknown 
etiology was also diagnosed.  

In August 2008, the Veteran testified before the undersigned that 
he had an attack of tachycardia or arrhythmia while working at a 
VA hospital in 1978 (see claims files, Vol 2).  He testified that 
he was put on medication for arrhythmia and has been taking 
medication ever since. 

In February 2009, the RO received a medical report that reflects 
treatment in September 1978 at VA's Wadsworth Hospital Center in 
Los Angeles for atrial fibrillation with possible left ventricle 
hypertrophy (see claims files, Vol 3).  

A June 2010 VA liver and heart compensation examination report 
reflects that the physician reviewed the pertinent medical 
history including the 1978 atrial fibrillation report (see 
temporary folder).  The physician noted that atrial fibrillation 
has resolved since treatment in 1978.  The physician reviewed 
current medications and noted that there was no current evidence 
of arrhythmia, rheumatic heart disease, heart surgery, valvular 
heart disease, endocarditis, pericarditis, pericardial adhesion, 
syphilitic heart disease, myocardial infarction, or hypertensive 
heart disease.  The relevant diagnoses were: "atrial 
fibrillation of short duration in 1978"  "He has no sustained 
cardiac arrhythmias, currently" and "Self-report of chest pain 
with negative evaluation over the years repeatedly with a 
adenosine thallium showing no evidence of angina or ischemic 
heart disease and a normal ejection fraction of 61%."  

The Court has specifically disallowed service connection where 
there is no present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no valid 
claim [for service connection]."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Thus, the claims for service 
connection for angina and cardiac arrhythmia must be denied for 
lack of a current disability.  

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d) (1) (West 2002); Caluza, supra.  The lay evidence of 
record is competent with respect to observance of symptoms 
readily observable and it is credible, as there is no indication 
of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 
367-68 (2005).  However, a determination of an issue involving a 
question of medical expertise requires further analysis.  
38 C.F.R. § 3.159.  

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
the Federal Circuit held that a lay diagnosis is competent if: 
(1) lay person is competent to identify the medical condition; 
(2) lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional.  See also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (The Board cannot determine 
that lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  If the Board 
concludes that the lay evidence presented by a Veteran is 
credible and ultimately competent, the lack of contemporaneous 
medical evidence should not be an absolute bar to the Veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.

In this case, the medical evidence that finds no current angina 
or arrhythmia is persuasive, as it is based on correct facts and 
there is no medical evidence to the contrary.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion 
that contains only data and conclusions is accorded no weight); 
also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical 
opinion based upon an inaccurate factual premise has no probative 
value).  A medical opinion "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The medical evidence is more persuasive than the Veteran's own 
claim of having a current angina or arrhythmia-related 
disability, because the medical professional possesses medical 
expertise that the Veteran does not. 

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  
The claim for angina and cardiac arrhythmia is therefore denied. 


ORDER

Service connection for angina and cardiac arrhythmia is denied.




REMAND

Hypertension

The Court held that when the remand orders of the Board are not 
complied with, the Board itself errs in failing to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its May 2010 remand, the Board asked a physician to address 
whether hypertension began during military service.  In June 
2010, a VA physician noted a current diagnosis of hypertension, 
but no diagnosis of hypertension during active service.  The 
physician mentioned various blood pressure readings during active 
service, but failed to mention the blood pressure reading of 
162/80 that was specifically pointed out by the Board.  Since the 
examiner failed to consider this evidence, the opinion proffered 
is inadequate and does not comply with the previous remand's 
instructions.   

Hepatitis with Liver Cirrhosis
 
The June 2010 report contains an ambiguous diagnosis regarding 
hepatitis B.  Also, the examiner failed to address whether 
hepatitis C and liver cirrhosis began during active service.  

A June 2010 VA liver and heart compensation examination report 
contains Diagnosis # 1 as follows: "Hepatitis B, acute in 1976 
with now ongoing hepatitis B infection as evidenced by core 
antibody positive status."  While the Board might conclude from 
this that hepatitis B is related to active service, the physician 
then offered Diagnosis # 3 as follows: Hepatitis B is resolved 
and he does not have any current active hepatitis B otherwise or 
evidence of chronic hepatitis B infection.  

The Board cannot reconcile diagnosis #1 with diagnosis #3 and 
thus must return the report to the examiner for clarification.  

Regarding hepatitis C, the physician noted that the Veteran had 
hepatitis B during active service and possible air gun 
inoculations, drug and alcohol use in the 1980s, and a heroin 
injection and other drug use in the 1990s.  The physician then 
noted a current hepatitis C infection and offered the following: 
Diagnosis # 2, "...It appears more likely than not hepatitis C was 
acquired due to the high risk behaviors..."  What is unclear is 
whether the physician has related hepatitis C to active service 
or to later drug use.  The Board must therefore return the report 
to the examiner for clarification.  

Regarding liver cirrhosis, the May 2010 Board remand failed to 
request any action on this remanded claim, thus, it was not 
addressed by the physician.  Prior to adjudication it would be 
helpful if the physician would review the claims files and then 
address the nature and etiology of this disease.   

This case is remanded to the AMC for the following action:

1.  The AMC should arrange for the June 
2010 VA examining physician to offer an 
addendum medical opinion.  The physician is 
asked to do the following:

I.  Note a review of the claims files, 
especially the September 13, 1974, 
service treatment report that notes a 
blood pressure reading of 162/86-80 
and notes that the Veteran was 
required to return for a repeat blood 
pressure check. 

II.  Offer an opinion addressing 
whether it is at least as likely as 
not (50 percent or greater 
probability) that hypertension began 
during active service.  

III.  If the answer in question II 
above is "no" then address whether 
it is at least as likely as not that 
hypertension began within one year of 
discharge from active service.  

IV.  Clarify whether the Veteran has 
hepatitis B and, if so, whether it is 
at least as likely as not related to 
active service.  

V.  Clarify whether the Veteran has 
hepatitis C and, if so, whether it is 
at least as likely as not related to 
active service.  

VI.  Clarify whether the Veteran has 
liver cirrhosis, and, if so, whether 
it is at least as likely as not 
related to active service.  

VII.  If the answer in question VI 
above is "no" then address whether 
it is at least as likely as not that 
liver cirrhosis began within one year 
of discharge from active service.  

The physician should offer a rationale for 
all conclusions.  If any question cannot be 
answered, the physician should state the 
reason.  If the requested physician is not 
available, a qualified substitute may be 
used.  The Veteran may be re-examined as 
necessary.

2.  Following the above, the AMC should 
review all the relevant evidence and re-
adjudicate the claims.  If the desired 
benefits are not granted, an appropriate 
SSOC should be issued.  The Veteran and his 
representative should be afforded an 
opportunity to respond to the SSOC before 
the claims folder is returned to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Failure to 
report for a scheduled VA examination without good cause may have 
adverse consequences on his claims.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


